Exhibit 10.10
 
CONTINUING UNCONDITIONAL GUARANTEE
 
This CONTINUING UNCONDITIONAL GUARANTEE (this “Guarantee”), dated as of
September 1, 2010, is made by MEDPRO SAFETY PRODUCTS, INC., a Nevada corporation
(“Guarantor”), to U.S. BANK NATIONAL ASSOCIATION, as trustee under the Indenture
hereinafter described (together with its successor and assigns, the “Trustee”),
for the benefit of the Trustee and the Noteholders.
 
W I T N E S S E T H :
 
WHEREAS, MedPro Investments, LLC, a Delaware limited liability company
(“Issuer”), is entering into that certain Indenture, dated as of the date hereof
(as the same may be amended, modified, supplemented or restated from time to
time, the “Indenture”), with Trustee pursuant to which Issuer is concurrently
issuing its MedPro Investments Senior Secured 14% Notes due 2016 (the “Notes”)
(all capitalized terms used herein shall have the same meaning as ascribed to
them in the Indenture unless otherwise expressly stated); and
 
WHEREAS, the purchasers of the Notes (“Initial Purchasers”) have required that
Guarantor execute and deliver this Guarantee to Trustee, for the benefit of the
Trustee, Initial Purchasers and any Person to whom the Notes are transferred in
accordance with the Indenture (collectively, “Noteholders”), as a condition
precedent to the purchase of the Notes; and
 
WHEREAS, Guarantor is the sole member of Issuer and will directly or indirectly
receive certain benefits from the credit accommodations hereinabove described
and is therefore willing to guaranty the prompt payment and performance of the
Obligations (as such term is hereinafter defined) of Issuer, on the terms set
forth in this Guarantee.
 
NOW, THEREFORE, for value received and in consideration of the purchase of the
Notes by Initial Purchasers, the undersigned unconditionally guarantees (i) the
full and prompt payment when due, whether at maturity or earlier, by reason of
acceleration or otherwise, and at all times thereafter, of all of the
indebtedness and obligations of every kind and nature of Issuer under the Notes
owing to the Noteholders, including, without limitation, with respect to the
payment of principal, interest, and collection costs owing under the Notes and
under the Indenture with the other Transaction Documents to which the Issuer is
party (all such indebtedness and obligations being hereinafter referred to as
the “Obligations”).  Guarantor further agrees to pay all out-of-pocket costs and
expenses, including, without limitation, all court costs, costs of settlement
and reasonable attorneys’ and paralegals’ fees paid or incurred by Trustee or
any Noteholder in collecting or enforcing, or the prosecution or preservation of
any rights under, all or any part of the Obligations from, or in prosecuting or
otherwise enforcing any action against, Guarantor, including under this
Guarantee and the other Transaction Documents (together with the Obligations,
the “Guaranteed Obligations”).  The term “Guaranteed  Obligations” is used
herein in its most comprehensive sense and includes any and all Obligations of
the Issuer in respect of notes, borrowings, loans, debts, interest, fees, costs,
expenses (including, without limitation, legal fees and expenses of counsel and
allocated costs of internal counsel), indemnities and liabilities of whatsoever
nature now or hereafter made, incurred or created, whether absolute or
contingent, liquidated or unliquidated, whether due or not due, and however
arising under or in connection with Notes, Indenture and the other Transaction
Documents.
 
 
 

--------------------------------------------------------------------------------

 
 
All amounts payable by Guarantor under this Guarantee shall be payable upon
demand by Trustee or any Noteholder and shall be made in lawful money of the
United States, in immediately available funds.
 
Any interest on any portion of the Guaranteed Obligations that accrues after the
commencement of any proceeding, voluntary or involuntary, involving the
bankruptcy, insolvency, receivership, reorganization, liquidation or arrangement
of Issuer (or, if interest on any portion of the Guaranteed Obligations ceases
to accrue by operation of law by reason of the commencement of said proceeding,
such interest as would have accrued on such portion of the Guaranteed
Obligations if said proceeding had not been commenced) shall be included in the
Guaranteed Obligations because it is the intention of Guarantor, the Trustee and
the Noteholders that the Guaranteed Obligations should be determined without
regard to any rule of law or order that may relieve Guarantor or Issuer of any
portion of such Guaranteed Obligations.
 
In the event that all or any portion of the Guaranteed Obligations is paid by
Issuer, the obligations of Guarantor hereunder shall continue and remain in full
force and effect or be reinstated, as the case may be, in the event that all or
any part of such payment(s) is rescinded or recovered directly or indirectly
from Trustee or any other Noteholder as a preference, fraudulent transfer or
otherwise, and any such payments that are so rescinded or recovered shall
constitute Guaranteed Obligations.
 
Upon the failure of Issuer to pay any of the Guaranteed Obligations when and as
the same shall become due, Guarantor will upon demand pay, or cause to be paid,
in cash, to Trustee for the ratable benefit of Noteholders, an amount equal to
the aggregate of the unpaid Guaranteed Obligations.
 
SECTION 1. No Fraudulent Conveyance.  Notwithstanding any provision of this
Guarantee to the contrary, it is intended that this Guarantee, and any
Encumbrances granted by Guarantor to secure this Guarantee, do not constitute a
“Fraudulent Conveyance” (as defined below).  Consequently, Guarantor agrees that
if this Guarantee, or any Encumbrances securing this Guarantee, would, but for
the application of this sentence, constitute a Fraudulent Conveyance, this
Guarantee and each such Encumbrance shall be valid and enforceable only to the
maximum extent that would not cause this Guarantee or such Encumbrance to
constitute a Fraudulent Conveyance, and this Guarantee or the Transaction
Documents providing for such Encumbrance shall automatically be deemed to have
been amended accordingly at all relevant times.  For purposes hereof,
“Fraudulent Conveyance” means a fraudulent conveyance under Section 548 of the
Bankruptcy Code (as hereinafter defined) or a fraudulent conveyance or
fraudulent transfer under the provisions of any applicable fraudulent conveyance
or fraudulent transfer law or similar law of any state, nation or other
governmental unit, as in effect from time to time.
 
SECTION 2. Unconditional Guaranty.  Guarantor hereby agrees that its obligations
under this Guarantee shall be unconditional, irrespective of any condition or
circumstance, including, without limitation, (i) the validity or enforceability
of the Obligations or any part thereof, or of the Notes or any other document
evidencing all or any part of the Obligations, (ii) the absence of any attempt
to collect from Issuer or any other guarantor or Person of all or any part of
the Obligations or other action to enforce the same, (iii) the waiver,
modification, extension, amendment or consent by Trustee or Noteholders with
respect to any provision of any instrument evidencing the Obligations, or any
part thereof, or any other agreement heretofore, now or hereafter executed by
Issuer or any other guarantor or Person of all or any part of the Obligations,
and delivered to Trustee, (iv) failure by Trustee to take any steps to perfect
and maintain its security interest in, or to preserve its rights to, any
security or collateral for the Obligations or any guarantee or other agreement,
(v) the existence or nonexistence of any defenses which may be available to
Issuer or any other guarantor or Person of all or any part of the Obligations,
(vi) the institution of any proceeding under Chapter 11 of Title 11 of the
United States Code (11 U.S.C. § 101 et seq.), as amended (the “Bankruptcy
Code”), or any similar proceeding, by or against any of Issuer or any other
guarantor or Person or Trustee’s election in any such proceeding of the
application of Section 1111(b)(2) of the Bankruptcy Code, (vii) any borrowing or
grant of a security interest by Issuer, as debtor-in-possession, under Section
364 of the Bankruptcy Code (or use of cash collateral under Section 363 of the
Bankruptcy Code), (viii) the disallowance, under Section 502 of the Bankruptcy
Code, of all or any portion of Trustee’s or any Noteholder’s claim(s) for
repayment of the Obligations, (ix) any assignment or other transfer of the
Issuer’s interest or any assumption of the Issuer’s obligations under the Notes,
the Indenture or any Transaction  Document or (x) any other circumstance which
might otherwise constitute a legal or equitable discharge or defense of a
guarantor.
 
 
-2-

--------------------------------------------------------------------------------

 
 
SECTION 3. Waiver.  Guarantor hereby waives diligence, presentment, demand of
payment, filing of claims with a court in the event of receivership or
bankruptcy of Issuer or other guarantors or Persons, protest or notice with
respect to the Obligations and all demands whatsoever, and covenants that this
Guarantee will not be discharged, except by complete and indefeasible payment
and performance of the Guaranteed Obligations.  Guarantor further waives notice
of (i) acceptance of this Guarantee, (ii) the existence or incurring from time
to time of any Obligations guaranteed hereunder, (iii) the existence of any
Default or Event of Default, the making of demand, nonpayment, or the taking of
any action by Trustee or any Noteholder, under the Indenture or any of the other
Transaction Documents, (iv) the benefit of any statute of limitations and (v)
default and demand hereunder.  Upon the occurrence and during the continuance of
any Event of Default, Trustee may, at its sole election, proceed directly and at
once, without notice, against Guarantor to collect and recover the full amount
or any portion of the Obligations, without first proceeding against Issuer or
any other guarantor or Person, or against any security or collateral for the
Obligations.  Guarantor’s obligations hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, including,
without limitation, any claim of waiver, release, surrender, attention or
compromise and shall not be subject to, and the Guarantor hereby irrevocably
waives, any defense or set-off, counterclaim, recoupment, or termination
whatsoever by reason of the invalidity, illegality or unenforceability of any of
Guarantor’s obligations hereunder or otherwise.  Guarantor agrees that this
Guarantee constitutes a guarantee of payment when due and not of collection.
 
SECTION 4. Authorization.  Each of the Trustee and each Noteholder is hereby
authorized, without notice or demand and without affecting the liability of
Guarantor hereunder, at any time and from time to time to (i) renew, extend,
accelerate or otherwise change the time for payment of, or other terms relating
to, the Obligations or otherwise modify, amend or change the terms of the Notes
or other agreement, document or instrument now or hereafter executed by Issuer
or any other guarantor or Person; (ii) accept partial payments on the
Obligations; (iii) take and hold security or collateral for the payment of the
Obligations guaranteed hereby, or for the payment of this Guarantee, or for the
payment of any other guaranties of the Obligations, and exchange, enforce, waive
and release any such security or collateral; (iv) apply such security or
collateral and direct the order or manner of sale or other disposition thereof
as in its discretion it may determine; and (v) settle, release, compromise,
collect or otherwise liquidate the Obligations and any security or collateral
therefor in any manner, without affecting or impairing the obligations of
Guarantor hereunder.  The time and manner of application of any payments or
credits, whether received from Issuer or any other source, shall be made by
Trustee in accordance with the Indenture.  All such payments and credits may be
applied, reversed and reapplied, in whole or in part, to any of the Obligations
as Trustee shall determine in its discretion without affecting the validity or
enforceability of this Guarantee.
 
 
-3-

--------------------------------------------------------------------------------

 
 
SECTION 5. Guarantor’s Responsibility.  Guarantor hereby assumes responsibility
for keeping itself informed of the financial condition of Issuer and any and all
endorsers and/or other guarantors of any instrument or document evidencing all
or any part of the Obligations and of all other circumstances bearing upon the
risk of nonpayment of the Obligations or any part thereof, and Guarantor hereby
agrees that neither Trustee nor any Noteholder shall have any duty to advise
Guarantor of information known to Trustee or such Noteholder regarding such
condition or any such circumstances or to undertake any investigation.  If
Trustee or any Noteholder, in its discretion, undertakes at any time or from
time to time to provide any such information to Guarantor, neither Trustee nor
such Noteholder shall be under any obligation to update any such information or
to provide any such information to Guarantor on any subsequent
occasion.  Guarantor further acknowledges that Guarantor has examined or had the
opportunity to examine the Indenture and the other Transaction Documents, and
waives any defense which may exist resulting from Guarantor’s failure to receive
or examine at any time the Indenture or the other Transaction Documents.
 
SECTION 6. Consent.  Guarantor consents and agrees that neither Trustee nor any
Noteholder shall be under any obligation to marshal any assets in favor of
Guarantor or against or in payment of any or all of the Obligations. Guarantor
further agrees that, to the extent that Issuer, Guarantor or any other Person
makes a payment or payments to Trustee or a Noteholder, or Trustee or a
Noteholder receives any proceeds of collateral, which payment or payments or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid or otherwise repaid to
Issuer, its estates, trustees, receivers or any other Person, including, without
limitation, Guarantor, including under any bankruptcy law, state or federal law,
common law or equitable theory, then to the extent of such payment or repayment,
the Obligations or the part thereof which has been paid, reduced or satisfied by
such amount, and Guarantor’s obligations hereunder with respect to such portion
of the Obligations, shall be reinstated and continued in full force and effect
as of the date such initial payment, reduction or satisfaction occurred.
 
SECTION 7. Binding on Assigns.  This Guarantee shall be binding upon Guarantor
and upon its successors (including, without limitation, any receiver, trustee or
debtor-in-possession of or for Guarantor) and assigns of Guarantor, and shall
inure to the benefit of Trustee and its successors and assigns; provided,
however, that Guarantor’s obligations hereunder may not be delegated or assigned
without Trustee’s prior written consent.
 
 
-4-

--------------------------------------------------------------------------------

 
 
SECTION 8. Representations and Warranties.  Guarantor represents and warrants
(which representations and warranties shall survive the execution and delivery
hereof) to Trustee and Noteholders that:
 
(a)           Guarantor has been duly organized and is validly existing as a
corporation in good standing under the laws of the State of Nevada and has all
licenses, permits, franchises and governmental authorizations necessary to carry
on its business as now being conducted and shall appoint and employ agents or
attorneys in each jurisdiction where it shall be necessary to take action under
this Guarantee and the other Transaction Documents to which it is
party.  Guarantor is duly licensed or qualified to do business as a foreign
corporation in good standing in each jurisdiction in which such qualification is
required by law.  Guarantor has the full corporate power and authority to own
the property it purports to own, to carry on its business as presently conducted
and as proposed to be conducted and to execute, deliver and perform this
Guarantee and the other Transaction Documents to which it is party.
 
(b)           The consummation of the transactions contemplated hereby has been
duly and validly authorized by Guarantor.  Guarantor has full corporate power to
execute and deliver this Guarantee and the other Transaction Document to which
it is party and to perform its obligations hereunder and thereunder.  This
Guarantee and each of the other Transaction Documents to which it is party has
been duly authorized, executed and delivered by Guarantor.  This Guarantee and
each of the other Transaction Documents to which it is party constitutes a
legal, valid and binding obligation of Guarantor enforceable against Guarantor
in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, moratorium or other similar laws affecting
creditors’ rights generally and except as enforceability may be limited by
general principles of equity (whether considered in a suit at law or in
equity).  All requisite corporate action has been taken by Guarantor to make
this Guarantee and the other Transaction Documents to which it is party valid
and binding upon Guarantor.
 
(c)           No consent of any other party (including, without limitation,
shareholders, directors or creditors of Guarantor) and no government approval is
required which has not been obtained (i) for the execution, delivery and
performance by Guarantor of this Guarantee and each other Transaction Document
to which it is a party, or (ii) or the exercise by Trustee or any Noteholder of
the rights provided for in this Guarantee or the other Transaction Documents.
 
(d)           The execution, delivery and performance of this Guarantee and the
other Transaction Documents to which it is party and the consummation of the
transactions contemplated by this Guarantee and such other Transaction Documents
do not (i) violate the provisions of the articles of incorporation or bylaws (or
equivalents thereof) of Guarantor, (ii) violate the provisions of any law
(including, without limitation, any usury law), regulation or order of any
government authority applicable to Guarantor, (iii) result in a breach of, or
constitute a default under, any material agreement relating to the management or
affairs of Guarantor, or any indenture or loan agreement or any other agreement,
lease or instrument to which Guarantor is a party or by which Guarantor or any
of its properties may be bound (which default or breach has not been permanently
waived by the other party to such document) or (iv) result in or create any
Encumbrance under, or require any consent which has not been obtained under, any
indenture (including the Indenture) or loan agreement or any other agreement,
instrument or document or the provisions of any order, writ, judgment,
injunction, decree, determination or award of any government authority, binding
upon Guarantor or any of its properties.
 
 
-5-

--------------------------------------------------------------------------------

 
 
(e)           There are no proceedings and there is no action, suit or
proceeding at law or in equity or by or before any government authority,
arbitral tribunal or other body now pending against Guarantor or, to the best
knowledge of Guarantor, threatened against Guarantor which questions the
validity or legality of or seeks damages in connection with this Guarantee or
the other Transaction Documents to which Guarantor is party or which seeks to
prevent the consummation of any of the transactions contemplated by this
Guarantee or any other Transaction Document.
 
(f)           It is in Guarantor’s direct interest to assist Issuer in procuring
credit because Guarantor has a direct investment in or business relationship
with Issuer.
 
SECTION 9. Continuation.  This Guarantee shall continue in full force and effect
(and may not be revoked or terminated) until such time as Trustee has, in
writing, notified Guarantor that all of the Obligations have been indefeasibly
paid and satisfied in full and the Indenture has been terminated.
 
SECTION 10. Subrogation.  Guarantor shall not at any time exercise any and all
rights of any nature of guarantor to subrogation, contribution, reimbursement or
indemnity and any right of Guarantor to recourse to any assets or property of,
or payment from, Issuer or any other guarantor or Person of all or any part of
the Obligations as a result of any payments made or to be made hereunder for any
reason, unless and until all of the Obligations have been indefeasibly paid and
satisfied in full.  Any payments received by Guarantor in violation of this
Section shall be held in trust for and immediately remitted to Trustee.
 
SECTION 11. Subordination.  The payment of any and all of indebtedness,
liabilities and obligations of Issuer to Guarantor of every kind or nature,
whether joint or several, due or to become due, absolute or contingent, now
existing or hereafter arising, and whether principal, interest, fees, costs,
expenses or otherwise (collectively, the “Subordinated Debt”), is expressly
subordinated to the Obligations.  So long as any Obligations remain outstanding
and the Indenture has not been terminated, no payment of any kind (by voluntary
payment, prepayment, acceleration, setoff or otherwise) of any portion of the
Subordinated Debt may be made by Issuer or received or accepted by Guarantor at
any time.  Until such time as the Obligations have been indefeasibly paid and
satisfied in full and the Indenture has been terminated, Guarantor will not (i)
obtain any Encumbrance on any property of Issuer to secure the Subordinated
Debt, or (ii) make demand for payment of the Subordinated Debt or commence any
lawsuit, action or proceeding of any kind against Issuer to recover all or any
part of the Subordinated Debt.  Any payments received by Guarantor in violation
of this Section shall be held in trust for and immediately remitted to Trustee.
 
 
-6-

--------------------------------------------------------------------------------

 
 
SECTION 12. GOVERNING LAW.  THIS GUARANTEE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL SUBSTANTIVE LAWS OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO THE RULES THEREOF RELATING TO CONFLICTS OF LAW OTHER THAN SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE
WITH SUCH LAWS.
 
SECTION 13. CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL WAIVER.  ANY
LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTEE OR ANY DOCUMENT
RELATED HERETO MAY BE BROUGHT IN THE COURTS OF THE BOROUGH OF MANHATTAN, THE
CITY OF NEW YORK OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF
NEW YORK, AND GUARANTOR HEREBY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS. GUARANTOR AND THE TRUSTEE ON BEHALF OF ITSELF AND THE
NOTEHOLDERS HEREBY IRREVOCABLY WAIVE TRIAL BY JURY, AND GUARANTOR HEREBY
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION
TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN
SUCH RESPECTIVE JURISDICTIONS. GUARANTOR IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY
THE SENDING OF COPIES THEREOF BY FEDERAL EXPRESS OR OTHER OVERNIGHT COURIER
COMPANY, TO GUARANTOR AT GUARANTOR’S ADDRESS IN ACCORDANCE WITH SECTION [12.5]
OF THE INDENTURE, SUCH SERVICE TO BECOME EFFECTIVE FOUR DAYS AFTER DELIVERY TO
SUCH COURIER COMPANY. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE TRUSTEE OR
ANY NOTEHOLDER TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST GUARANTOR IN ANY OTHER
JURISDICTION.
 
SECTION 14. Entire Agreement; Severability.  This Guarantee represents the
entire understanding and agreement between Guarantor, on the one hand, and
Trustee and Noteholders, on the other hand, with respect to the subject matter
contained herein, and there are no other existing agreements or understandings,
whether oral or written, between or among such parties as to such subject
matter.  Wherever possible, each provision of this Guarantee shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Guarantee shall be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Guarantee.
 
SECTION 15. Cumulative Remedies; Amendments.  All rights and remedies hereunder
and under the Indenture and the other Transaction Documents are cumulative and
not alternative, and Trustee and each Noteholder may proceed in any order from
time to time against Issuer, Guarantor or any other guarantor of all or any part
of the Obligations and their respective assets.  Neither Trustee nor any
Noteholder shall have any obligation to proceed at any time or in any manner
against, or exhaust any or all of Trustee’s or any Noteholder’s rights against,
Issuer or any other guarantor or other Person of all or any part of the
Obligations prior to proceeding against Guarantor hereunder.  No failure or
delay on the part of Trustee or any Noteholder in the exercise of any power,
right or privilege shall impair such power, right or privilege or be construed
to be a waiver of any default or acquiescence therein, nor shall any single or
partial exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.  No amendment,
modification or waiver of any provision of this Guarantee, or consent to any
departure by Guarantor therefrom, shall be effective unless the same shall be in
writing and signed by Trustee and Guarantor.  Each amendment, modification or
waiver shall be effective only in the specific instance and for the specific
purpose for which it was given.
 
 
-7-

--------------------------------------------------------------------------------

 
 
SECTION 16. Counterparts; Effectiveness.  This Guarantee and any amendments,
waivers, consents or supplements may be executed in counterparts, each of which
when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument.  This
Guarantee shall become effective upon the execution and delivery of a
counterpart hereof by each of the parties hereto.
 
SECTION 17. Covenants. Guarantor agrees that, so long as any part of the
Guaranteed Obligations shall remain unpaid, Guarantor will perform or observe,
and cause its Subsidiaries to perform or observe, all of the terms, covenants
and agreements that the Transaction Documents state that the Guarantor is to
perform or observe or that Issuer is to cause Guarantor to perform or observe.
 
SECTION 18. Trustee.
 
(a)           Trustee has been appointed to act as Trustee hereunder by the
Noteholders.  Trustee shall have the right hereunder, to make demands, to give
notices, to exercise or refrain from exercising any rights, and to take or
refrain from taking any action, solely in accordance with this Guarantee and the
Indenture; provided that Trustee shall exercise, or refrain from exercising, any
remedies under or with respect to this Guarantee in accordance with the
Indenture.
 
(b)           Trustee shall at all times be the same Person that is Trustee
under the Indenture.  Written notice of resignation by Trustee pursuant to
Section 7.1 of the Indenture shall also constitute notice of resignation as
Trustee under this Guarantee; removal of Trustee pursuant to Section 7.1 of the
Indenture shall also constitute removal as Trustee under this Guarantee; and
appointment of a successor Trustee pursuant to Section 7.2 of the Indenture
shall also constitute appointment of a successor Trustee under this
Guarantee.  Upon the acceptance of any appointment as Trustee under Section 7.2
of the Indenture by successor Trustee, that successor Trustee shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring or removed Trustee under this Guarantee.
 
 
-8-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Guarantee has been duly executed by the undersigned as
of September 1, 2010.
 

 
MEDPRO SAFETY PRODUCTS, INC.
         
By: 
/s/ Marc T. Ray
     
Name:  Marc T. Ray
     
Title: VP Finance and Chief Financial Officer
 

 
Signature Page to Continuing Unconditional Guarantee
 
 
 

--------------------------------------------------------------------------------

 


Accepted as of the day and year first above written:

 
U.S. BANK NATIONAL ASSOCIATION,
as initial Trustee
 
By:  /s/ Alison D.B. Nadeau 

--------------------------------------------------------------------------------

Name:  Alison D.B. Nadeau
Title: Vice President
 
Signature Page to Continuing Unconditional Guarantee
 
 
 

--------------------------------------------------------------------------------

 